Case 2:19-cr-00850 Document 20 Filed on 08/29/19 in TXSD Page 1of1

Rey. en ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
TRANSCRIPT ORDER

2, PHONE NUMBER
887-7600

1, NAME

FOR COURT USE ONLY

DUE DATE:

3, DATE
8/29/2019

Jason Wolf
4. DELIVERY ADDRESS OR EMAIL
410 Peoples St
8. CASE NUMBER
2:19-cr-00850-1
12. CASE NAME
USA v. Edward Sanchez
15, ORDER FOR
APPEAL

NON-APPEAL

9. JUDGE
Nelva Gonzales Ramos

CRIMINAL

CIVIL

[-] cRIMINAL JUSTICE ACT

7. ZIP CODE
78401

5. CITY 6, STATE
us Christi TX
DATES OF PROCEEDINGS
10. FROM 7/24/2019 11, TO 7/24/2019
LOCATION OF PROCEEDINGS

13. CITY Ss 14, STATE

[_] BANKRUPTCY

IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DATE(S
VOIR DIRE
OPENING STATEMENT (Maintiff)
OPENING STATEMENT
CLOSING ARGUMENT (Plaintiff)
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
MURY INSTRUCTIONS
SENTENCING
BAIL HEARING

PORTION

TESTIMONY Witness)

PRE-TRIAL PROCEEDING (Spey)

X]} OTHER ( )
otion Hearin
:46-3:14

7/24/19

17, ORDER

ORIGINAL
(Includes Cerlitied Copy to

ADDITIONAL
COPIES

NO. OF COPIES

CATEGORY FIRST COPY

NO, OF COPIES
NO, OF COPIES
NO, OF COPIES
NO, OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, | certify that | will pay all charges

18. SIGNATURE

19, DATE
2

TRANSCRIPT TO BE PREPARED BY

ORDERING PARTY NOTIFIED

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY

NO. OF PAGES ESTIMATE

ESTIMATE TOTAL

PROCESSED BY

PHONE NUMBER

COURT ADDRESS

 

ORDER RECEIPT ORDER COPY
